PD-0758-15
                                                                                    COURT OF CRIMINAL APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                    Transmitted 9/24/2015 3:39:52 PM
                                                                                      Accepted 9/24/2015 4:29:17 PM
              IN THE     COURT OF CRIMINAL APPEALS OF TEXAS                                           ABEL ACOSTA
                                                                                                              CLERK



DEWAN DONELL MORGAN,                             §
      APPELLEE,                                  §
                                                 §
vs.                                              §                 N0. PD-0758-15
                                                 §
THE STATE OF TEXAS,                              §
      APPELLANT.                                 §                                       September 25, 2015




                       APPELLEE’S MOTION TO WITHDRAW
                      AND SUBSTITUTE APPOINTED COUNSEL
TO THE HONORABLE COURT OF CRIMINAL APPEALS:
       NOW COMES,            J.   Stanley Goodwin, Attorney for Appellee,            Dewan Donell

Morgan, and respectﬁilly          files this   Motion      to   Withdraw and   Substitute Appointed


Counsel, and in support thereof shows:

                                                     I.


       J.   Stanley   Goodwin was appointed by the trial court as Attorney for Defendant

on appeal.

                                                     II.


       The Court of Appeals         for the    Second District of Texas in Fort Worth reversed

Defendant’s burglary conviction and entered a judgment convicting Defendant of a

lesser included offense      of assault.




APPELLEE’S MOTION TO WITHDRAW AND SUBSTITUTE APPOINTED COUNSEL ~ Page      1
                                                    IH.

       The Court of Criminal Appeals of Texas granted the                   State’s Petition for


Discretionary    Review on September          16, 2015.


                                                    IV.

       J.   Stanley   Goodwin      filed a   Motion to Substitute Appointed Counsel        (see

attached, Exhibit A).        The    trial   court appointed Christopher Abel to represent

Defendant in this matter.

                                                    V.

       Christopher Abel’s address            is:   2609 Sagebrush Drive, Suite 202, Flower

Mound, Texas 75028; phone number: 972.584.7837;                      facsimile: 972.947.3813;

email: chris@ﬂowermoundcriminaldefense.com; Texas                  Bar No.2 240435 16.



       WHEREFORE, PREMISES CONSIDERED,                               the Appellee respectfully

requests that the Court permit       J.   Stanley   Goodwin to withdraw as attorney of record

and allow Christopher Abel to substitute            in as attorney for Appellee.




APPELLEE’S MOTION TO WITI-[DRAW AND SUBSTITUTE APPODITED COUNSEL - Page 2
                                              Respectfully submitted,




                                              ~
                                              ~~ 08178958
                                                     Goodwin
                                                       ey

                                              303 North Carroll, Suite 234
                                              Denton, Texas 76201
                                              940.382.8181
                                              stang0512@gmail.com




                                              Acknowledging receipt of appointment,




                                              C1'h'i§opherVAbel
                                              TBN 24043516
                                                                /X
                                              2609 Sagebrush Drive, Suite 202
                                                                             \
                                              Flower Mound, Texas 75028
                                              972.584.7837
                                              972.947.3813 (facsimile)
                                              chris@ﬂowermoundcriminaldefense.com




APPELLEE’S MOTION TO WITI-IDRAW AND SUBSTITUTE APPOINTED COUNSEL - Page 3
                             CERTIFICATE OF SERVICE
       A   copy of the Appe1lee’s Motion to Withdraw and Substitute Appointed

Counsel was hand delivered to Christopher Abel               at   2609 Sagebrush Drive, Suite

202, Flower    Mound, Texas 75028, and         also   hand delivered to the Denton County

District Attorney’s   Ofﬁce on this the               day of September, 2015.




                                                      J.
                                                           ﬁle? Goodwin




APPELLEE’S MOTION TO WITHDRAW AND SUBSTITUTE APPOINTED COUNSEL - Page 4
EXHIBIT A
                                                                                                    lllllllll




                                                                                                    II




                                                                          F L ED
                                                                                                    III



                                        N0. F-2013-1704-D                   |




                                                                  ZUISSEP I8 PH 2%          I71


 STATE OF TEXAS
 vs.                                                            351"” JUDI                   RICT
 DEWAN DONELL MORGAN                                           DENTON COUNTY, TEXAS


                  MOTION TO SUBSTITUTE APPOINTED COUNSEL

TO THE HONORABLE JUDGE OF SAID COURT:
      Now comes J STANLEY GOODWIN,
                           .
                                                       Attorney for the Defendant,   DEWAN
DONELL MORGAN, and respectﬁilly ﬁles this Motion to Substitute appointed counsel
and    in support thereof shows:


                                                       I.
      J   .   Stanley   Goodwin was appointed by the court as Defendant’s       attorney   on

appeal.


                                                       II.


      On May 28, 2015 the Court of Appeals for the Second District of Texas in Fortwoith
reversed defendant’s burglary conviction and entered judgment convicting defendant of

the lesser included offense of assault.



                                                      III.


  On September            16,   2015, the Court of Criminal Appeals granted the State’s

Petition for Discretionary           Review‘
                                                    IV.

     Because of other commitments, undersigned counsel will not have adequate time

time to devote to the writing of the defendant’s brief and oral argument in the instantcase.

                                                    V.

   The defendant has agreed to this motion as is shown by                his signature below.

   WFIEREFORE, PREMISES CONSIDERED, Attorney for the defendant prays that
the Court grant this motion and appoint another attorney to represent the defendant

herein.



AGREED:                                                  Respectﬁllly submitted,



  ad
DEFEND
                                                                03 N. Carroll, Suite 234
                                                               Denton, TX 76201
                                                               940-382-8181
                                                               stang0512@gmail.com
                                                               State Bar No. 08178985
                                                               Attorney for the Defendant




                                CERTIFICATE OF SERVICE
      This   is   to certify that   on September   18,   2015, a true and correct copy of the above

and foregoing document was personally served on the Denton County District

Attomey’s Office and on the defendant,         Dewan Morgan.




                                                           ’
                                                                            EY      OD
                                                                                  FILED
                              N0. F-2013-1704-D
                                                                    29'     ‘W " W 33!!             .




                                                                                       Aoztsrem
                                                                                                                 H
                                                                ms§‘’iz'a'cEz'3;‘§E‘
                                                                                       RN otmou
                                                                                                        cg,

STATE on TEXAS
vs.                                                               362"” JUDICIAL                        msrmcr
DEWAN DONELL MORGAN                                               DENTON COUNTY, TEXAS

                                        ORDER

      CAME ON for hearing on the             [
                                                 9 day of September 2015, and the Court being
of the opinion that same should

      IT IS   THEREFORE ORDERED that J.               Stanley     Goodwin be and               is       hereby allowed

to   withdraw as Attorney for the Defendant.

      IT IS   FURTHER ORDERED that               art ‘é              g        £ Q,       /               ,   a duly licensed

attorney in the State of Texas be and   is       hereby appointed to represent the defendant.

                                                                                                    T’




                                                                                                             G




                                                      ~ ~
                                                      ~~~
                                                       ‘i
                                                            ’




                                                            I
                                                                    a




                                                                    5
                                                                        »
                                                                            ceszramza Aw.:.'—: mg-


                                                                            or THE RECORD ON H
                                                                                          2




                                                                                               SHERRI
                                                                                              DE ONCOUNTYCL2»